Citation Nr: 9931272	
Decision Date: 11/03/99    Archive Date: 11/17/99

DOCKET NO.  99-16 246	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a lung disorder 
secondary to tobacco use and nicotine dependence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel



INTRODUCTION

The veteran served on active duty from April 1944 to December 
1945.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO), which denied service connection for 
nicotine dependence.

The Board notes that the veteran, in statements received in 
July 1997 and October 1997, raised claims of entitlement to 
service connection for arthritis and nasopharyngitis.  These 
claims are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran filed his initial claim of entitlement to 
service connection for a lung disorder secondary to tobacco 
use and nicotine dependence in July 1997, but he never 
appealed the RO's December 1997 denial of that claim.

2.  The veteran filed his new claim of entitlement to service 
connection for a lung disorder secondary to tobacco use and 
nicotine dependence in June 1999.


CONCLUSION OF LAW

Entitlement to service connection for a lung disorder 
secondary to tobacco use and nicotine dependence is legally 
precluded.  38 U.S.C.A. § 1103 (West Supp. 1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to service connection for a lung disorder due to in-service 
tobacco use and nicotine dependence.  The veteran initially 
claimed this benefit in July 1997.  The RO denied the 
veteran's claim in December 1997 and notified him of the 
decision and of his appellate rights the same month, but the 
veteran did not appeal the decision.  In June 1999, he 
requested that his prior claim be reopened on the basis that 
a new law had been passed that affected the disposition of 
tobacco claims.  When a provision of law is changed, thereby 
creating a new basis of entitlement to benefits, an 
applicant's claim of entitlement under such law is considered 
separate and distinct from a claim previously and finally 
denied prior to the liberalizing law.  Spencer v. Brown, 4 
Vet.App. 283, 288-89 (1993).  Adjudication of the latter 
claim is not a reopening of the prior claim and entitlement 
to de novo review of the claim derives from the new law 
itself.  Id.  Therefore, pursuant to Spencer, the veteran 
need not reopen his previously denied claim and the Board 
shall review his new claim de novo.

The veteran claims that he is entitled to service connection 
for a lung disorder because it was caused by in-service 
tobacco use.  On July 22, 1998, the President signed the 
"Internal Revenue Service Restructuring and Reform Act of 
1998."  Pub. L. No. 105-206, 112 Stat. 685, 865-66 (1998) 
(now codified at 38 U.S.C.A. § 1103 (West Supp. 1999)).  This 
law, which applies to all claims filed after June 9, 1998, 
prohibits service connection for death or disability 
resulting from an injury or disease attributable to the in-
service use of tobacco products by a veteran.  In this case, 
the veteran filed his claim in June 1999; therefore, the new 
law is applicable to his claim and precludes the veteran from 
being granted the benefit sought.  (The Board acknowledges 
the fact that the veteran initially filed his claim in July 
1997.  However, as explained above, when the veteran did not 
appeal the RO's December 1997 denial of his initial claim, 
the denial of that claim became final under 38 U.S.C.A. 
§ 7105 (West 1991).)

Even assuming that the veteran's entitlement to the benefit 
sought was not legally precluded in this case, his claim 
would still fail on the basis that it is not well grounded.  
A well-grounded claim is a plausible claim, one that is 
meritorious on its own or capable of substantiation.  Grivois 
v. Brown, 6 Vet.App. 136, 140 (1994); Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990).  In the absence of evidence of a 
well-grounded claim, there is no duty to assist the veteran 
in developing the facts pertinent to his claim, and the claim 
must be denied.  Epps. v. Gober, 126 F.3d 1464, 1467-1468 
(Fed. Cir. 1997).

In February 1993, VA General Counsel (VAGC) issued an opinion 
addressing when benefits may be awarded based upon in-service 
tobacco use.  VAGC indicated that direct service connection 
may be granted if the evidence shows injury or disability 
resulting from tobacco use in service.  VAOPGCPREC 2-93, 
58 Fed. Reg. 42,756 (1993).  In June 1993, VAGC clarified 
that its February 1993 opinion did not mean that service 
connection will be established for a disability related to 
tobacco use if the affected veteran smoked in service.  
Rather, it means that any disability allegedly related to 
tobacco use that is not diagnosed until after service would 
not preclude establishment of service connection.  VAGC held 
that the claimant must demonstrate that the disability 
resulted from the use of tobacco during service, and the 
adjudicator must take into consideration the possible effect 
of smoking before and after service. 

In May 1997, VAGC issued an opinion addressing when service 
connection may be granted for disability or death due to 
nicotine dependence caused by in-service tobacco use.  VAGC 
indicated that secondary service connection may be granted if 
the following three questions can be answered affirmatively: 
(1) whether nicotine dependence may be considered a 
disability for purposes of the laws governing veterans' 
benefits; (2) whether the veteran acquired a dependence on 
nicotine in service; and (3) whether that dependence may be 
considered the proximate cause of disability or death 
resulting from the use of tobacco products by the veteran.  
VAOPGCPREC 19-97, 62 Fed. Reg. 37,954 (1997).  

In a May 1997 memorandum, the Under Secretary for Health 
found that nicotine dependence may be considered a disability 
for VA compensation purposes.  Therefore, pursuant to the 
above opinions, in order to establish a well-grounded claim 
for service connection for lung disability due directly to 
in-service tobacco use or secondarily to nicotine dependence, 
the record must include competent medical evidence suggesting 
that the disability resulted from in-service tobacco use, or 
that nicotine dependence was acquired or worsened during or 
as a result of service and the nicotine dependence caused or 
contributed to the lung disability.  See Lathan v. Brown, 7 
Vet.App. 359, 365 (1995) (holding that, with respect to 
questions involving medical causation, credible medical 
evidence is required).

The veteran contends that he began smoking and developed a 
nicotine habit in service and continued to smoke thereafter 
for thirty-one years.  His service and post-service medical 
records and a May 1999 letter from his nephew confirm that 
the veteran used tobacco in service and for many years after 
discharge.  The record contains no medical evidence 
establishing that the veteran became nicotine dependent or 
received treatment for lung complaints during his period of 
active service. 

Post-service medical records, including VA and private 
hospital reports and outpatient treatment records and a VA 
examination report dated as early as 1977, confirm that the 
veteran currently has chronic obstructive pulmonary disorder 
(COPD), chronic bronchitis, asthma and lung cancer.  However, 
none of these records suggest that these disorders are 
etiologically related to the veteran's in-service tobacco 
use.  

During an outpatient visit to a VA Medical Center in June 
1999, a physician noted that smoking generally aggravates 
emphysema, asthma, bronchitis and COPD, and that there is an 
association between smoking and lung cancer.  However, he did 
not specifically relate any of the veteran's lung disorders 
to in-service smoking.  In fact, the only evidence 
establishing such a link is the veteran's own statements.  As 
the veteran is a lay person with no medical training, his 
statements, alone, are insufficient to satisfy the nexus 
requirement of a well-grounded claim.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that lay 
persons are not competent to offer medical opinions). 

The Board is truly sorry that the veteran is currently 
battling cancer, and that this decision must be denied.  
However, the law in this case is clear.  Service connection 
for death or disability resulting from an injury or disease 
attributable to the in-service use of tobacco products by a 
veteran is precluded in cases in which the claim for that 
benefit is filed after June 9, 1998.  Inasmuch as the veteran 
in this case filed his new claim in June 1999, entitlement to 
the benefit sought is precluded.  The law in this case is 
dispositive; therefore, the claim must be denied based on a 
lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet.App. 426, 430 (1994). 


ORDER

Service connection for a lung disorder secondary to tobacco 
use and nicotine dependence is denied.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

